DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: a brief description for Fig. 5 is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lowther in view of Chapman et al. (5,122,146 “Chapman”).

    PNG
    media_image1.png
    229
    700
    media_image1.png
    Greyscale
Lowther meets all of the limitations of claim 1, i.e., an impact tool capable of being used on a brake comprising (a) an outer guide tube 12 having a far end @34 and a near end @20; (b) an impact bar 33, disposed within the guide tube, configured to slide within the outer guide tube, and having a far end LF end of 33 as shown Fig. 2 having an impact tip distal end of 33 and a near end @ 32 which protrudes from the guide tube; (c) wherein the impact bar is moveable between a retracted position Fig. 2 and an extended position Fig. 7 wherein the impact tip impacts the far end of the guide tube Fig. 3 or protrudes out from the guide tube; except for d) wherein the outer guide tube and impact bar are identically curved such that the impact may slide within the guide tube between its retracted position and its extended position.

    PNG
    media_image2.png
    307
    504
    media_image2.png
    Greyscale
 Chapman teaches an apparatus for reduction of fracture comprising a guide tube 20 or 90 for a guide wire 12, reamer 86 or a driving rod/impact bar 92 teaching that the tube 20 may be curved to accommodate or correspond to the general curvature of the work 06:5-12. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Lowther with a curved guide tube and its associated driving rod as taught by Chapman for proper access in adapting for a particular application.
Regarding claim 2, PA (prior art, Lowther modified by Chapman) meets the limitations, i.e., weight 50 Lowther. 
Regarding claim 3, PA meets the limitations, i.e., replaceable impact bar 33 or 40 Lowther meeting the claimed invention except for the use of the specific material for the impact bar. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention to make the tips of steel to prevent rust, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4, PA meets the limitations, i.e., handles 32 and 60, Lowther. 
Regarding claims 5 and 6, PA meets the limitations, except for disclosing the degree of the curvature of the impact bar. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., forming the impact bar at 50 degrees curvature in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
 Regarding claim 7, PA meets the limitations, i.e., the guide tube 12 Lowther is closed 28 and the impact bar 33 Lowther impacts the closed end.
Regarding claims 8 and 9, PA meets the limitations, i.e., the far end of the guide tube 12 Lowther is open @28 and the impact tip now defined by impact extension 36 Lowther protrudes from the guide tube when the impact bar is in its extended position Fig. 3; a portion of the impact bar that protrudes from the far end of the guide tube is angled e.g., Fig. 29.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Hardy, Svensgaard angled impact and Miller curved ramrod 10, Figs. 2 with impact head 52, Fig. 7 are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
October 8, 2022						Primary Examiner, Art Unit 3723